 Case 6:21-cv-00231-PGB-LRH Document 1 Filed 02/03/21 Page 1 of 8 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

HARRY RODRIGUEZ,

       Plaintiff,

vs.                                      CASE NO.:

RANDALL       MECHANICAL,
INC.,  a     Florida Profit
Corporation,

       Defendant.
                                    /

                COMPLAINT & DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, HARRY RODRIGUEZ (“Plaintiff”), by and

through his undersigned counsel, and hereby files this Complaint against the

Defendant, RANDALL MECHANICAL, INC. (“Defendant”), a Florida Profit

Corporation, for unpaid overtime compensation and other relief under the Fair

Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”), and alleges

as follows:

                                INTRODUCTION

      1.      This is an action by the Plaintiff against his previous employer for

unpaid overtime wages pursuant to the Fair Labor Standards Act (“FLSA”).

Plaintiff seeks damages, reasonable attorney’s fees, and other relief under the

Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).
 Case 6:21-cv-00231-PGB-LRH Document 1 Filed 02/03/21 Page 2 of 8 PageID 2




                               JURISDICTION

      2.    This action arises under the Fair Labor Standards Act, 29 U.S.C.

§210, et. seq. Jurisdiction is proper in this court pursuant 29 U.S.C. § 216.

                                    VENUE

      3.    The venue of this Court over this controversy is proper based upon

the claim arising in Orange County, Florida.

                                   PARTIES

      4.    Plaintiff worked as a “mechanic” for Defendant in Florida.

      5.    Plaintiff was an employee of the Defendant within the last three

(3) years, from approximately June 2016 through August 2020.

      6.    Defendant, RANDALL MECHANICAL, INC., is a mechanical

contractor located in Apopka, Florida.

                     FLSA ENTERPRISE COVERAGE

      7.    At all material times (2018-2021), Defendant was an enterprise

subject to the FLSA’s provision on minimum wage and overtime wages.

      8.    At all times material hereto, Defendant was and is an enterprise

covered by the FLSA pursuant to 29 U.S.C. § 203(s)(1)(A).

      9.    At all material times (2018-2021), Defendant was an enterprise

engaged in commerce or in the production of goods for commerce, in that said

enterprise had at least two employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise


                                         2
 Case 6:21-cv-00231-PGB-LRH Document 1 Filed 02/03/21 Page 3 of 8 PageID 3




working on goods or materials that have been moved in or produced for

commerce by any person (i.e. business equipment, telephones, computers,

pens, and paper).

      10.   Defendant’s employees ran credit card transactions which engaged

in interstate commerce, handling or otherwise working with materials that have

been moved in or produced for interstate commerce (i.e. telephones, computers,

pens, and paper).

      11.   At all times material hereto, Plaintiff was an “employee” of

Defendant within the meaning of FLSA.

      12.   At all times material hereto, Defendant was and continues to be

an “employer” within the meaning of the FLSA.

      13.   Based upon information and belief, the annual gross revenue of

Defendant was in excess of $500,000.00 per annum during the relevant time

period.

                        FACTUAL ALLEGATIONS

      14.   Plaintiff was employed with Defendant from approximately June

2016 through August 2020.

      15.   Plaintiff worked as a “mechanic.”

      16.   Plaintiff’s job duties included, but were not limited, to preparing

repairing and maintaining equipment for Defendant.




                                      3
 Case 6:21-cv-00231-PGB-LRH Document 1 Filed 02/03/21 Page 4 of 8 PageID 4




      17.   Plaintiff was paid at a rate of $17.00 per hour throughout his

employment.

      18.   Plaintiff was a full-time employee.

      19.   Plaintiff did not have any authority to hire employees.

      20.   Plaintiff did not have any authority to fire employees.

      21.   Plaintiff did not exercise independent discretion and independent

judgment with respect to matters of significance.

      22.   Plaintiff should have been classified as a non-exempt employee by

            Defendant.

      23.   Plaintiff was assigned work by supervisors.

      24.   Plaintiff was assigned a set schedule by supervisors

      25.   During Plaintiff’s employment, Plaintiff worked in excess of forty

(40) hours per work week during one or more work weeks.

      26.   When Plaintiff worked overtime hours, he worked an average of

fifteen (15) hours over 40 hours per week.

      27.   Defendant knew or should have known of Plaintiff’s schedule and

hours worked each week.

      28.   Plaintiff was eligible to be paid overtime pay at time and one half

his regular rate.

      29.   Plaintiff was not compensated at time-and-one-half for all hours

worked in excess of forty (40) hours in a workweek.


                                       4
 Case 6:21-cv-00231-PGB-LRH Document 1 Filed 02/03/21 Page 5 of 8 PageID 5




      30.   Due to this pay policy or practice by the Defendant, Plaintiff was

never paid overtime compensation for any of the overtime hours worked.

      31.   Upon information and belief, the records, to the extent any exist,

concerning the number of hours worked and amounts paid to Plaintiff are in the

possession and custody of the Defendant.

      32.   Defendant’s failure and/or refusal to properly compensate Plaintiff

at the rates and amounts required by the FLSA were willful.

      33.   During his employment, Plaintiff complained to Defendant

regarding how he was paid. More specifically, he complained to his immediate

supervisor and the owner’s son, Chris Candelario, for over a year before his

termination.

      34.   Defendant did not investigate Plaintiff’s claims.

      35.   Defendant terminated Plaintiff’s employment in August 2020.

       COUNT I - RECOVERY OF OVERTIME COMPENSATION

      36.   Plaintiff re-alleges and incorporates paragraphs 1-35 as if fully set

forth herein.

      37.   Plaintiff regularly worked in excess of forty (40) hours per week.

      38.   Plaintiff was not properly compensated at the statutory rate of one

and one-half times Plaintiff’s regular rate of pay for the hours he worked in

excess of forty (40) hours each workweek.

      39.   Plaintiff was and is entitled to be paid at the statutory rate of


                                       5
 Case 6:21-cv-00231-PGB-LRH Document 1 Filed 02/03/21 Page 6 of 8 PageID 6




overtime calculation for those hours worked in excess of forty (40) hours.

      40.   At all times material hereto, Defendant failed, and continues to fail,

to maintain proper time records as mandated by the FLSA.

      41.   Defendant’s actions were willful and/or showed reckless disregard

for the provisions of the FLSA as evidenced by its failure to compensate Plaintiff

for overtime for all hours worked in excess of forty (40) hours per weeks when

they knew, or should have known, such was, and is due.

      42.   Defendant failed to properly disclose or apprise Plaintiff’s rights

under the FLSA.

      43.   Due to the intentional, willful, and unlawful acts of Defendant,

Plaintiff suffered and continues to suffer damages and lost compensation for time

worked over forty (40) hours per week, plus liquidated damages.

      44.   Plaintiff is entitled to an award of reasonable attorney’s fees and

costs pursuant to 29 U.S.C. §216(b).

      45.   At all times material hereto, Defendant failed to comply with Title

29 and United States Department of Labor Regulations, 29 C.F.R. §§516.2 and

516.4, with respect to the Plaintiff by virtue of the management policy, plan, or

decision that intentionally provided for the compensation of less than time-and-

one-half for overtime hours worked.

      46.   Based upon information and belief, Plaintiff is/was not paid proper

overtime for hours worked in excess of forty (40) in one or more workweeks,


                                        6
 Case 6:21-cv-00231-PGB-LRH Document 1 Filed 02/03/21 Page 7 of 8 PageID 7




because Defendant failed to properly pay Plaintiff proper overtime wages.

      47.   Plaintiff demands a trial by jury.

      48.   Defendant violated Title 29 U.S.C. §207 for the relevant period of

time in that:

            a.    Plaintiff worked in excess of forty (40) hours per week for the

      period of employment with Defendant;

            b.    No payments, and provisions for payment, have been made by

      Defendant to properly compensate Plaintiff at the statutory rate of one and

      one-half times Plaintiff’s regular rate for those hours worked in excess of

      forty (40) hours per work week as provided by the FLSA; and

            c.    Defendant failed to maintain proper time records as

      mandated by the FLSA.

      WHEREFORE, Plaintiff respectfully requests that judgment be entered in

his favor against Defendant: awarding Plaintiff overtime compensation in the

amount due for Plaintiff’s time worked in excess of forty (40) hours per work

week while employed; an equal amount in liquidated damages; awarding

Plaintiff pre-judgment and/or post-judgment interest; an award of costs and

expenses of this action together with reasonable attorneys’ and expert fees, and

any other further relief the Court deems just and proper.

                       DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial on all issues so triable against Defendant.


                                        7
Case 6:21-cv-00231-PGB-LRH Document 1 Filed 02/03/21 Page 8 of 8 PageID 8




    DATED this ___3rd___ day of February, 2021.

                                 Respectfully submitted,

                                 /s/ Edward W. Wimp
                                 Carlos V. Leach, Esq.
                                 Fla. Bar No.: 540021
                                 Edward W. Wimp, Esquire
                                 Fla. Bar No.: 1015586
                                 The Leach Firm, P.A.
                                 631 S. Orlando Ave., Suite 300
                                 Winter Park, Florida 32789
                                 Direct: (407) 574-6339
                                 Facsimile: (833) 813-7513
                                 E-mail: cleach@theleachfirm.com
                                 E-mail: ewimp@theleachfirm.com
                                 Attorneys for Plaintiff




                                    8
